DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-28 are objected to because of the following informalities:  The claims use both “the” and “said” in reference to claimed elements, which is inconsistent.  All references of “the” must be changed to said or vice versa.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims must clearly transition between the singularity and the plurality of elements such as the sensors, their positions and their magnitudes.  
Claim 1 presents: “A method of height control”.  However, claim 1 fails to result in a method of height control.  It is unclear in view of the specification and drawings as to how steps (a)-(c) produce height control.   It appears that steps (a)-(c) are broad limitations defining an initial calibration method for the height control system prior to actual height control.   Claim 1 fails to clearly link steps (a)-(c) to result in the actual height control which renders the claim indefinite.  An amendment clearly defining what steps (a)-(c) are actual doing, and then tying the steps together with actual height control is needed to overcome the rejection.  
Claims 2 and 3 both refer to “said second height” which lacks antecedent basis.  
Claim 12 recites: “has no pivoting element.”  This negative limitation renders the claim unclear as the broad term “pivoting element” may be interpreted as any element that does indeed pivot.  
Claims 14 and 17 both refer to “said plurality of height sensors” which lacks antecedent basis.  
Claim 15 refers to different scale factors however only one scale factor is presented in claim 1.  
Claim 15 recites: “said scale factor applied to said first signal magnitude generated by said at least one height sensor disposed rearward of said crop engaging element”.  This limitation lacks antecedent basis as “said scale factor applied to said first signal magnitude” is in reference to the sensor of claim 1.  Claim 15 fails to properly further define the sensor of claim 1 as a height sensor disposed rearward.   
Claim 16 refers to “said plurality of height sensors” which lacks antecedent basis.  
Claim 17 line 4 refers to “the magnitudes of the signals” which lacks antecedent basis.  
Claim 23 comprises a plurality of antecedent basis issues resulting from moving from a singular generated signal to a plurality, and must be rewritten to conform to current US practice.  Below are two examples.  
Lines 3-4 recite: “the signal magnitudes generated by each of said plurality of height sensors” which lacks antecedent basis.  
Line 6 recites: “the first signal magnitudes” which lacks antecedent basis.  
Claim 24 recites: “said reference plane.” which lacks antecedent basis.  
Claim 26 recites: “based on said corrected wherein said correction factor.”  It is unclear what is being claimed.   
Claim 27 refers to “said corrected factor” which lacks antecedent basis.  

Due to the clarity issues with the claims (see above in paragraph 2) and the great deal of speculation required by the examiner when interpreting the claims, no art rejections are being presented in this action.  See MPEP 2173.06(II). As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671